AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                 FILED
                                                                                                                  FEB 1 82020
                                      UNITED STATES DISTRICT COURT                                          CLERK. U.S. DISTH1CT COURT
                                                                                                         SOUTHERN ;7srH1CT OF Ct\LIFORNIA
                                            SOUTHERN DISTRICT              9F CALIFORNIA                 BY        I               DEPUTY

              UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November I, 1987)
                                 v.
          CHRISTOPHER CUEVAS-ROBLEDO(!)
                                                                          Case Number:        3:15-CR-02393-WQH

                                                                       Whitney Z. Bernstein
                                                                       Defendant's Attorney
 REGISTRATION NO.                50689-298
 •-
 THE DEFENDANT:
 [81 admitted guilt to violation of allegation(s) No.        1-9

  D    was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                            --------------
, Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

  Allegation Number .               Nature of Violation
                                    Failed to abstain from the use of alcohol. Failed to submit to an alcohol monitoring breath
               1-3                  test with the BI SL2 (Soberlink) alcohol monitoring device, as directed.
               4-6                  nv3, Uniawful use of a controlled sub.stance or Failure to Test; VCCA (Violent Crime Control
                                    Act)
                7                   nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                    Act)
                8                 . nv21, Failure to participate in drug aftercar.e program
                9                   nv 11, Failure to report change in residence/employment


       Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
  The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
  change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
  judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
  material change in the defendant's economic circumstances.




                                                                        HON. WILLIAM Q.   S
                                                                        UNITED STATES DISTRICT JUDGE
AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 CHRISTOPHER CUEVAS-ROBLEDO (I)                                          Judgment - Page 2 of2
CASE NUMBER:               3:15-CR-02393-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Nine (9) months




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:

         •    at
                   - - - - - - - - - A.M.                      on
                                                                    ------------------
         •    as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
         •    on or before
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

         Defendant delivered on                                           to
                                                                               ---------------
  at
       - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:15-CR-02393-WQH
